UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2011 WINDGEN ENERGY, INC. (Exact name of registrant as specified in its charter) Utah 0-12968 87-0397815 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 14550 N. Frank Lloyd Wright Blvd., Suite 100 Scottsdale, Arizona 85260 (Address of principal executive offices) (Zip Code) (480) 991-9500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April30, 2011, WindGen Energy, Inc. (the “Company”) will makeavailable on its website (www.windgenenergy.com) a letterto the shareholders of the Company (the “Shareholder Letter”). The Shareholder Letter provides an update on the progress of the Company. Item 9.01 Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description Letter to Shareholders dated April 29, 2011 The information provided in this Current Report, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. Such information shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any incorporation by reference language in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934,the Registranthas duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 29, 2011 WINDGEN ENERGY, INC. By: /s/ Ronald Conquest Ronald Conquest Chairman and Chief Executive Officer 2
